Citation Nr: 1630877	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  15-14 318A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for an eye disability, including blindness, for accrued benefits purposes.

2.  Entitlement to service connection for gastric carcinoma, for accrued benefits purposes.  

3.  Entitlement to additional burial benefits.

4.  Entitlement to an effective date earlier than November 30, 1998 for the grant of entitlement to service connection for coronary artery disease status post myocardial infarction (CAD) for retroactive benefits purposes.   

5.  Entitlement to an effective date earlier than June 1, 2002, for the grant of entitlement to DIC.  



ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from March 1961 to May 1980.  The appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from determinations issued by the Department of Veterans Affairs (VA) Pension Management Center (PMC).

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed and considered. 

The Board notes that the appellant did not perfect the appeal of entitlement to increased accrued benefits based on dependency, which was addressed in a February 2016 statement of the case.  Therefore, this issue is not before the Board at this time. 

The matter regarding increased DIC benefits has been raised by the appellant in a September 2015 statement, but has not been addressed by the Agency of Original Jurisdiction (AOJ).  Thus, the Board does not have jurisdiction over this matter and refers it to the AOJ for appropriate action. 



FINDINGS OF FACT

1.  In a September 1999 rating decision, the RO denied the Veteran's claim for VA benefits for a left eye disability; the Veteran did not submit a notice of disagreement against this decision; there was no evidence or information received within one year of its issuance that was new and material to the claim; and, there was no clear and unmistakable error claim against this September 1999 rating decision that was pending at the time of the Veteran's death. 

2.  At the time of the Veteran's death, he had no claims for gastric carcinoma or an eye disability pending before VA and there were no due, but unpaid, benefits for these disabilities to which the Veteran was entitled under existing ratings or decisions or based on other evidence that was on file when he died.  

3.  VA has paid the appellant the maximum amount of burial benefits available under law for a Veteran who died due to service-connected disability.  

4.  The Veteran died in May 2002; the Veteran was a Vietnam Veteran who has been granted entitlement to service connection for CAD for retroactive benefits purposes based on presumed exposure to herbicides. 

5.  For retroactive benefits purposes, the Veteran's claim for VA disability compensation for CAD was received by VA on November 30, 1998; there are no communications prior to this date that may be considered a formal or informal claim for CAD by the Veteran.

6.  The appellant's claim for DIC benefits for CAD was received by VA in May 2003, within one year of the Veteran's death in May 2002; there are no communications prior to this date that may be considered a formal or informal claim by the appellant.   


CONCLUSIONS OF LAW

1.  The September 1999 decision denying entitlement to VA benefits for an eye disability became final, and the criteria for entitlement to accrued benefits for an eye disability have not been met.  38 U.S.C.A. § 7105(c) (West 1999); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999); 38 U.S.C.A. § 5121 (West 2015); 38 C.F.R. §  3.1000 (2015). 

2.  The criteria for entitlement to accrued benefits for gastric carcinoma have not been met. 38 U.S.C.A. § 5121 (West 2015); 38 C.F.R. § 3.1000 (2015).  

3.  The criteria for entitlement to additional burial benefits have not been met.  38 U.S.C.A. § 2307 (West 2015); 38 C.F.R. §§ 3.1700, 3.1704 (2015).  

4.  The criteria for entitlement to an effective date earlier than November 30, 1998 for the grant of entitlement to service connection for CAD for retroactive benefits purposes have not been met.  38 U.S.C.A. § 5110 (West 2015); 38 C.F.R. §§ 3.400, 3.816 (2015).

5.  The criteria for entitlement to an effective date earlier than June 1, 2002, for the grant of entitlement to DIC have not been met.  38 U.S.C.A. §§ 1310, 5110 (West 2015); 38 C.F.R. §§ 3.31, 3.400, 3.816 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Regarding the issues addressed in this appeal, the pertinent facts are not in dispute, and the appellant's claims are being denied solely due to lack of entitlement under the law, as discussed below.  Therefore, there is no additional information or evidence that could be obtained to substantiate the claim, and the VCAA is not applicable.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001)).  

The Board acknowledges that the appellant's claims for accrued benefits are simultaneously contested claims, and therefore this case is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100-19 .102.  See also 38 C.F.R. §§ 20.500-20 .504, 20.713.  Notably, because the contesting appellant's, P. J.'s, claim for entitlement to accrued benefits is being denied solely due to lack of entitlement under the law, such denial of P. J.'s claim for accrued benefits is favorable for this appellant's claims.  Further, because the appellant's claim for entitlement to accrued benefits is being denied solely due to lack of entitlement under the law, and the facts of each claim are not in dispute, remanding the case to ensure compliance with these special notice provisions would not possibly result in this appellant providing new information to substantiate her claims for entitlement to accrued benefits on the merits.  As such, the Board concludes that remand of the case to ensure compliance with these special notice provisions is not warranted, and the Board's adjudication of the appellant's claims on the merits is not prejudicial to the appellant.  Further, because this denial of the appellant's claims for entitlement to accrued benefits does not affect the P. J.'s claim on the merits, it is not necessary to furnish to P. J. a copy of this decision, and a separate written decision regarding the same is also not necessary.  See 38 C.F.R. § 19.8.  

The Board acknowledges that the appellant's son, P. J., has submitted multiple statements on behalf of the appellant in this case, to include new claims on behalf of the appellant for increased DIC benefits and new claims for accrued benefits.  P. J. is competent to report his observations and he may submit statements in this regard.  However, because the appellant's son is not the appellant's accredited representative, he is not authorized to submit new claims for VA benefits on the appellant's behalf.  


Accrued Benefits

The appellant essentially contends that there were pending claims by the Veteran for VA benefits for an eye disability and for gastric carcinoma at the time of the Veteran's death, and that entitlement to accrued benefits for the same is warranted. 

When a Veteran has a claim pending at the time of his death, his surviving spouse may be paid periodic monetary benefits, which were due and unpaid, to which he was entitled at the time of his death based on existing ratings or decisions or based on other evidence that was on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  There is no basis for an accrued benefits claim, unless the individual from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998).  A claim for VA benefits pending on the date of death means a claim filed with VA that had not been finally adjudicated by VA on or before the date of death.  38 C.F.R. § 3.1000(d)(5).  

Gastric carcinoma and an eye disability, namely status post cataract extraction and intraocular lens implementation of the left eye with blindness, are not listed as a disability for which service connection may be presumed due to exposure to herbicides, and therefore service connection for the same is not warranted on a presumptive basis.  See 38 C.F.R. § 3.307(a); 38 C.F.R. § 3.309(e).  Thus, unlike with the claim for service connection for coronary artery disease (CAD), a special review of the claims file is not warranted under Nehmer for gastric carcinoma and an eye disability for retroactive benefits purposes.    

The Board finds no communications from the Veteran in the record that may be considered a formal or informal claim or that demonstrates any intent by the Veteran to seek VA benefits for gastric carcinoma.  Indeed, the Veteran submitted only one claim for VA benefits for a disability during his lifetime, namely a claim for VA benefits for a left eye disability, and the Board will address this below.  

In November 1998, the Veteran submitted a claim of entitlement to VA benefits under 38 U.S.C.A. § 1151 for a left eye disability.  In a September 1999 rating decision, the RO denied the Veteran's claim for a left eye disability and notified the Veteran regarding the same.  See September 1999 rating decision (denying VA benefits under 38 U.S.C.A. § 1151 for a left eye disability); September 1999 notification of decision (though the AOJ stated in the letter that VA denied entitlement to service connection for a left eye disability, the RO attached a copy of the rating decision which expressly states that VA benefits under 38 U.S.C.A. § 1151 are denied and attached a copy of the Veteran's appellate rights).  After the Veteran was notified of the adverse decision, the Veteran did not submit a notice of disagreement with the decision.  Moreover, no new and material evidence was submitted within a year of the September 1999 rating decision, and the Veteran did not notify VA as to any outstanding records to substantiate the claim within one year of the September 1999 rating decision.  Therefore, the September 1999 rating decision became final based on the evidence of record at the time.  38 U.S.C.A. § 7105(c) (West 1999); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).

The appellant contends that the Veteran should have been granted VA benefits for his eye disability and that there was clear and unmistakable error (CUE) in the September 1999 decision to deny VA benefits for his eye disability.  See September 2015 appellant statement.  Under Rusick v. Gibson, 760 F.3d 1342 (2014), if the Veteran did not have a claim for CUE pending at the date of his death, as in this case, then the surviving spouse cannot use a motion for CUE to collaterally attack a final decision made prior to the Veteran's death for purposes of receiving accrued benefits.  Therefore, the Board need not consider whether there was CUE in the September 1999 rating decision, and the Board need not refer this matter to the AOJ for consideration.  

For these reasons, the Veteran did not have a claim for VA benefits for gastric carcinoma or for an eye disability pending on the date of his death that had not been finally adjudicated by VA.  Further, there is no indication that there were due, but unpaid, benefits to which the Veteran was entitled under existing ratings or decisions or based on other evidence on file at the time of his death for these disabilities.  Accordingly, entitlement to accrued benefits for gastric carcinoma and for an eye disability is not warranted.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  

The Board acknowledges the appellant's contention in equity that the Veteran had gastric carcinoma and a left eye disability and that he received treatment for the same, and that therefore he deserved entitlement to VA benefits for the same.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Because there were not pending claims for gastric carcinoma and for an eye disability at the time of the Veteran's death, the claims for accrued benefits for these disabilities must be denied under the law. 

Additional Burial Benefits

The appellant contends that additional benefits for the Veteran's burial are warranted.  VA provides various types of burial benefits, which are listed under VA 38 C.F.R. § 3.1700.  By law, VA will pay the maximum burial allowance specified under 38 U.S.C.A. § 2307 for the burial and funeral expenses of a Veteran whose death is service-connected.  38 C.F.R. § 3.1704(a).  VA may also reimburse for transportation expenses related to burial in a national cemetery under § 3.1709(b).  Under 38 U.S.C.A. § 2307, the maximum burial allowance for a Veteran who died as a result of service-connected disability and who was not a Federal employee is $2,000.  Funeral expenses paid under § 2307 will be in lieu of any benefits authorized under §§ 2302 and 2303(a)(1) and (b)(2).  

The record shows that VA paid $300.00 in nonservice-connected burial benefits in 2003.  See September 2003 grant of burial benefits.  In a June 2013 rating decision, the AOJ granted entitlement to service connection for the Veteran's cause of death.  Accordingly, VA paid an additional $1,700 for service-connected burial benefits.  See June 2013 rating decision.  Thus, the appellant has received the maximum allowance of $2,000, and entitlement to additional burial benefits must be denied based on lack of entitlement under the law.  The Board also notes that VA, in its discretion, also paid $390.00 for transportation costs.  See December 2003 grant of transportation costs.  

Earlier Effective Dates (EED)

The appellant contends that entitlement an effective date earlier than November 30, 1998 for the grant of service connection for CAD, for retroactive benefits purposes, is warranted.  The appellant also contends that entitlement to an effective date earlier than June 1, 2002, for the grant of entitlement to DIC is warranted.    

EED for the Grant of Service Connection for CAD

Generally, the effective date of an evaluation and award of compensation will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  However, in cases such as this that involve presumptive service connection due to herbicide exposure, there is an exception to general rule for effective dates.  VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816 (providing that a Nehmer class member includes a Vietnam Veteran who has a covered herbicide disease); 38 C.F.R. § 3.816(c)(2) (providing that the effective date for the grant of disability compensation for a Nehmer class member will be the later of the date such claim was received by VA or the date the disability arose, in cases where the Nehmer class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the legislation establishing a presumption of service connection for the covered herbicide disease [August 31, 2010 for CAD in this case]).   

Here, the claims file reflects that VA received the Veteran's first claim for VA disability compensation on November 30, 1998; this was a claim for a left eye disability.  In September 1999, the AOJ denied the claim.  The Veteran died in May 2002.  In a June 2013 rating decision, the AOJ granted entitlement to service connection for CAD for retroactive benefits purposes.  Though the Veteran's November 1998 claim was claim for a left eye disability, the AOJ construed the November 30, 1998 claim broadly as one for disability compensation for CAD based on herbicide exposure, for purposes of determining the effective date under 38 C.F.R. § 3.816.  See June 2013 rating decision.   Because the Veteran's claim for disability benefits is construed as having been received by VA between May 1989 and August 2010, the effective date rules under 38 C.F.R. § 3.816(c)(2) controls. 
 
The Board finds no communications prior to November 30, 1998 from the Veteran that may be considered a formal or informal claim or that demonstrates any intent by the Veteran to seek VA benefits for CAD.  Thus, under law, the earliest effective date for the grant of service connection for CAD for retroactive benefits purposes is November 30, 1998, the date of receipt of the Veteran's initial claim for VA disability compensation.   

Because this denial of entitlement to an earlier effective date for the grant of service connection for CAD for retroactive benefits purposes does not affect P. J.'s claim for accrued benefits on the merits, it is not necessary to furnish P. J. a copy of this decision.  See 38 C.F.R. § 19.8.

EED for the Grant of DIC

DIC is a monthly payment made by VA to a surviving spouse, "child," or parent because of a service-connected death occurring after December 31, 1956.  See 38 U.S.C.A. § 1310.  As noted above, VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816 (providing that a Nehmer class member includes a surviving spouse of a deceased Vietnam Veteran who died from a presumptively service-connected disease due to herbicide exposure); 38 C.F.R. § 3.816(d)(2) (providing that the effective date for the grant of DIC for a Nehmer class member will be the later of the date such claim was received by VA or the date the death occurred, except as otherwise provided in paragraph (d)(3), in cases where the Nehmer class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the legislation establishing a presumption of service connection for the covered herbicide disease [August 31, 2010 for CAD in this case]); 38 C.F.R. § 3.816(d)(3) (providing that if a Nehmer class member's claim referred to in paragraph (d)(2) was received within one year from the date of the Veteran's death, the effective date of the award shall be the first day of the month in which the death occurred).  

Here, the Veteran died in May 2002.  VA received the appellant's claim for VA burial benefits in May 2003.  In a June 2013 rating decision, the AOJ granted the appellant entitlement to DIC benefits.  Thereafter,  the AOJ conducted a special review of the claims file under Nehmer, and in a January 2014 administrative decision, the AOJ construed the May 2003 claim broadly as one for DIC benefits for CAD, for purposes of determining the effective date for the grant of DIC under 38 C.F.R. § 3.816.  See January 2014 administration decision.  Accordingly, the AOJ assigned an effective date of June 1, 2002 for the grant of entitlement to DIC benefits.  Id.  In August 2014, the appellant submitted a notice of disagreement for the January 2014 determination and contended that an effective date of November 30, 1998 for the grant of entitlement to DIC is warranted.  

The Board finds no communications by the appellant submitted prior May 2003 that may be considered a formal or informal claim or that demonstrates any intent by the appellant to seek VA benefits.  Because the appellant's claim for DIC is construed as having been received by VA in May 2003, within one year of the Veteran's death and between May 1989 and August 2010, the effective date rules under 38 C.F.R. § 3.816(d)(3) controls.  Under 38 C.F.R. § 3.816(d)(3), the effective date of the award shall be the first date of the month in which the death occurs, or May 1, 2002.  

However, regardless of VA regulations concerning effective dates of awards, and except as provided in 38 C.F.R. § 3.31(c), payment of monetary benefits based on original, reopened, or increased awards of compensation, pension or dependency and indemnity compensation may not be made for any period prior to the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31(a).  Thus, though the award became effective in May 2002, the first day of the calendar month following that that date is June 1, 2002.  The Board concludes that the appropriate payment date was established for the grant of entitlement to DIC benefits.

The Board also acknowledges the appellant's argument that because VA granted the Veteran entitlement to service connection for CAD effective from November 30, 1998 for retroactive benefits purposes, then an effective date of November 30, 1998 for the appellant's grant of entitlement to DIC benefits is also warranted.  See e.g., August 2014 notice of disagreement.  However, the criteria for the assignment of an effective date for DIC benefits for the Veteran's survivors are distinguishable from the criteria for the assignment of an effective date for service connection for a Veteran.  For the above discussed reasons, entitlement to an earlier effective date for the grant of DIC benefits is not warranted under the law.  

The Board is bound by the law and is without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Because the earliest possible effective date for the appellant's payment of DIC benefits is the first day of the month after the Veteran's date of death, the currently assigned effective date of June 1, 2002 is confirmed, and an earlier effective date must be denied under the law. 


ORDER

Entitlement to service connection for an eye disability, including blindness, for retroactive benefits purposes, is denied.

Entitlement to service connection for gastric carcinoma, for retroactive benefits purposes, is denied.  

Entitlement to additional burial benefits is denied.

Entitlement to an effective date earlier than November 30, 1998 for the grant of entitlement to service connection for CAD for retroactive benefits purposes is denied. 

Entitlement to an effective date earlier than June 1, 2002, for the grant of entitlement to DIC is denied.  



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


